Title: To Alexander Hamilton from Oliver Phelps and Robert Gilchrist, 28 April 1801
From: Gilchrist, Robert,Phelps, Oliver
To: Hamilton, Alexander


New York, April 28, 1801. Encloses “a Deed of conveyance bearing equal date with this Letter, made by Oliver Phelps to Robert Gilchrist for three equal undivided Eighth parts of a tract of Land containing nine thousand and Six hundred acres, by the award or appointment of Alexander Hamilton, David A. Ogden and Thomas Cooper.” States: “This conveyance you will hold as Escrow to be returned to Mr Phelps upon payment by him to Mr Gilchrist of the Sum of Seven thousand four hundred thirty nine 13/00 Dollars on or before the fourth day of July next ensuing.”
